        Case 21-55752-pmb                    Doc 2 Filed 08/03/21 Entered 08/03/21 07:30:25                                              Desc Ch 7
                                               First Mtg Corp No POC Page 1 of 2
Information to identify the case:
Debtor
                New Vision Realty & Investments, Inc.                                          EIN 46−1622334
                Name


United States Bankruptcy Court Northern District of Georgia                                    Date case filed for chapter 7 8/2/21
Court website: www.ganb.uscourts.gov
Case number: 21−55752−pmb

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                           10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov). Copy
fees or access charges may apply. A free automated response system is available at 866−222−8029 (Georgia Northern). You
must have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                      New Vision Realty & Investments, Inc.

2. All other names used in the
   last 8 years
3. Address                                 3645 Marketplace Blvd.
                                           Unit 130−593
                                           Atlanta, GA 30344

4. Debtor's attorney                       Nicole Carson                                                        Contact phone (404) 782−2347
                                           The Carson Firm, LLC
     Name and address                      225 Arthur Drive
                                           McDonough, GA 30252                                                  Email: nicole@bk−attorneys.com

5. Bankruptcy trustee                      S. Gregory Hays                                                      Contact phone (404) 926−0060
                                           Hays Financial Consulting, LLC
     Name and address                      Suite 555
                                           2964 Peachtree Road
                                           Atlanta, GA 30305

6. Bankruptcy clerk's office               M. Regina Thomas                                                Office Hours: 8:00 a.m. − 4:00 p.m.
                                           Clerk of Court
     Documents in this case may be
     filed at this address. You may         1340 United States Courthouse                                  Court website: www.ganb.uscourts.gov
     inspect all records filed in this case 75 Ted Turner Drive SW
     at this office or online at            Atlanta, GA 30303                                              Contact phone 404−215−1000
     https://pacer.uscourts.gov.

7. Meeting of creditors                    September 1, 2021 at 12:30 PM                                   Location:
     The debtor's representative must
     attend the meeting to be              The meeting may be continued or adjourned to a later            Meeting will be telephonic. To attend, Dial:
     questioned under oath. Creditors      date. If so, the date will be on the court docket.              866−909−7148 and enter: 4958999, when
     may attend, but are not required to                                                                   prompted for participation code.
     do so. Cellular phones and other
     devices with cameras are not
     allowed in the building.

8. Proof of claim                          No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
     Please do not file a proof of         If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
     claim unless you receive a notice     that you may file a proof of claim and stating the deadline.
     to do so.

9.
       Case 21-55752-pmb                 Doc 2 Filed 08/03/21 Entered 08/03/21 07:30:25                                         Desc Ch 7
                                           First Mtg Corp No POC Page 2 of 2
    Creditors with a foreign          If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                           extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                      any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 1
